Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00930-CR
____________
 
IN RE JACK W. CHISUM, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 21, 2010, relator, Jack W. Chisum, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asked this
court to compel the Honorable Marc Brown, presiding judge of the 180th District
Court of Harris County, to forward his writ of habeas corpus to the Court of
Criminal Appeals.  On September 30, 2010, the petition was denied because
relator did not provide this court with any evidence his writ was actually
pending in the trial court. 
Appellant has filed an affidavit in support of his previously
filed petition.  The affidavit concerns the merits of appellant’s writ of
habeas corpus.  It does not establish relator’s entitlement to the
extraordinary relief of a writ of mandamus.  Consideration of a motion that is
properly filed and before the court is a ministerial act.  State ex rel.
Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig.proceeding).  A relator must establish the trial court (1) had a legal
duty to rule; (2) was asked to rule; and (3) failed to do so.  In re Keeter,
134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding).  
Relator did not attach a file-stamped copy of his writ
demonstrating it is actually pending in the trial court.  Relator has provided
this court with no other record showing he filed a writ with the trial court or
that the court had a ministerial duty to forward it to the Court of Criminal
Appeals.  Accordingly, we deny relators’ petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
 
 




Panel
consists of Justices Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)